Citation Nr: 1629953	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-23 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to an initial rating in excess of 20 percent for service-connected severe degenerative arthritis, left shoulder (left shoulder disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1977 to August 1986.  He also served on active duty in the United States Navy from February 1996 to November 1996, and from January 2003 to May 2003.  He also served in the United States Naval Reserves, to include a period of active duty for training (ACDUTRA) in May 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In May 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  During the Hearing, the Veteran submitted additional evidence, along with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2015).


FINDINGS OF FACT

1.  The most competent and probative evidence of record demonstrates that the Veteran's preexisting left knee disorder was not aggravated beyond its natural progression by his May 2010 period of ACDUTRA.

2.  The Veteran's service-connected left shoulder disability is a minor extremity and, prior to November 21, 2012, it was manifested by X-ray evidence of severe degenerative arthritis; subjective complaints of pain, weakness, flare-ups, fatigability, and a lack of endurance; and abduction to 80 degrees, and forward elevation/flexion to 95 degrees.  There was no evidence of ankylosis, impairment of humerus, or impairment of the clavicle or scapula.

3.  The Veteran's service-connected left shoulder disability is a minor extremity and, since to November 21, 2012, it was manifested by X-ray evidence of severe degenerative arthritis; subjective complaints of pain, weakness, flare-ups, fatigability, and a lack of endurance; objective evidence of muscle atrophy of disuse; and abduction to 10 degrees and forward elevation/flexion to 40 following repetitive use.  Furthermore, the evidence shows muscle atrophy of disuse, and additional functional loss following repetitive use and during flare-ups resulting in pain, fatigability, weakness, and limitations to the normal working movements of the body.  There is also objective evidence of ankylosis in abduction between favorable and unfavorable.  There was no objective evidence of impairment of humerus, or impairment of the clavicle or scapula.


CONCLUSIONS OF LAW

1.  The Veteran's preexisting left knee disorder was not aggravated by any period of active duty or ACDUTRA.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.306, 3.307 (2015).

2.  The criteria for an initial disability rating in excess of 20 percent prior to November 21, 2012, for the Veteran's left shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5200-5203 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 30 percent disability rating for the Veteran's left shoulder disability have been met, effective November 21, 2012.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5200-5203; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the Veteran's claims, he has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

With certain chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Arthritis is listed as a chronic disease under 3.309(a).

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  In this case, the Veteran achieved "veteran" status by virtue of his active duty service from June 1997 to August 1986, from February 1996 to November 1996, and from January 2003 to May 2003.  However, the Veteran claims that his current left knee disability is the result of an injury sustained during a period of ACDUTRA in May 2010.  Service personnel records confirm that the Veteran was on ACDUTRA from May 17, 2010 to May 27, 2010.  See May 2016 Hearing Transcript, pg. 3.

The Board notes that the presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, Veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).   The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.; see also Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA. Smith, 24 Vet. App. at 48. 

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted previously, the Veteran contends that his current left knee disorder is the result of an injury sustained during a period of ACDUTRA in May 2010.  See May 2016 Hearing Transcript, pg. 3.  In essence, the Veteran contends that, although he sustained an injury to his knee in 2006, the injury was acute and did not result in a chronic disability; thus, the Veteran argues that a left knee disorder did not preexist his period of ACDUTRA in May 2010.  Id.

The Veteran's service treatment records for his periods of active duty service do not show any complaints or treatment for a left knee disorder.

An October 2006 private treatment record notes a soccer injury several months prior to the Veteran's left knee.  A MRI revealed a torn medial meniscus, a medial collateral ligament sprain, arthrosis, and joint effusion in the left knee.  A November 2006 private treatment record noted that the Veteran's left knee had improved.  In December 2006 and January 2007, the Veteran was reportedly responding well to treatment.  

A February 2008 private treatment record noted that the Veteran's left knee pain was greatly diminished as a result of treatment.  He was assessed with a "strain sprain with torn medial meniscus" of the left knee.  An August 2008 private treatment record noted an assessment of internal derangement of the left knee.

In February 2009, the Veteran was diagnosed with mild internal derangement and early degenerative arthritis of the left knee.  A June 2009 private treatment record noted the Veteran's complaints of left knee soreness for one week.  The Veteran was diagnosed with left knee patellofemoral syndrome.  A September 2009 private treatment record diagnosed the Veteran with left knee moderate osteoarthritis.

A May 2010 service treatment record noted the Veteran's complaint of left knee pain.  The Veteran stated that he was running the previous day, and that he twisted his left knee.  He said he was able to finish the run, but that he noticed some pain in the infrapatellar region and slightly to the right.  Upon examination, there was tenderness to palpation at the anterior medial meniscus area.  The Veteran was diagnosed with a left knee sprain.

July 2010 and October 2010 private treatment records note a diagnosis of left knee osteoarthritis.

A June 2011 private examination from Dr. A.R. noted the 2006 soccer injury.  He stated that the 2006 diagnosis of a complex tear of the posterior horn of the medial meniscus was based on a degraded image quality MRI.  Dr. A.R. discussed the Veteran's May 2010 injury and diagnosis of a sprained left knee.  Dr. A.R. also noted the Veteran other treatment records, including the February 2009 diagnosis of left knee moderate osteoarthritis.  Referencing both the October 2006 MRI and a September 2009 X-ray, Dr. A.R. diagnosed the Veteran with left knee moderate osteoarthritis with a history of a complex tear of the posterior horn of the medial meniscus.  No opinion was offered as to whether the May 2010 injury aggravated the Veteran's left knee disorder.

In February 2012, the Veteran underwent a VA examination of his left knee.  He was diagnosed with degenerative arthritis, a torn meniscus, and a strain of the medial collateral ligament.  The examiner noted the Veteran's 2006 injury and the October 2006 MRI.  Additionally, the examiner noted the May 2010 injury; however, the examiner stated that the injury was not a significant problem and that his symptoms rapidly subsided with no indication of residuals.  The examiner opined that the Veteran's left knee disorder was less likely than not proximately due to or the result of his May 2010 injury.  The examiner noted that the claims file was not available for review.  The examiner concluded that there was no indication that the May 2010 injury permanently aggravated the Veteran's left knee disorder beyond its natural progression.

Because the claims file was not available for review during the February 2012 VA examination, the AOJ sought an addendum opinion from the VA examiner.  The March 2012 addendum opinion noted that the claims file was reviewed.  The examiner stated that after reviewing the claims file, there was still no evidence that the Veteran's left knee disorder was permanently aggravated beyond its natural progression by his May 2010 injury.

The Veteran also submitted a May 2016 VA Disability Benefits Questionnaire (DBQ) completed by Dr. A.R.  The DBQ diagnosed the Veteran with a left knee meniscal tear beginning in October 2006.  The DBQ also acknowledged the Veteran's May 2010 sprain.  The DBQ also noted the October 2006 MRI which showed left knee moderate osteoarthritis with a posterior horn medial meniscal tear, and the 2009 X-ray which should moderate osteoarthritic changes.  No opinion was offered as to whether the Veteran's May 2010 aggravated his preexisting disability beyond its natural progression.

Based upon a review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection on a direct or aggravation basis.

Initially, as noted above, the Veteran achieved veteran status on the basis of his prior periods of active duty from June 1997 to August 1986, from February 1996 to November 1996, and from January 2003 to May 2003.  Nevertheless, his contention is that his left knee disorder is related to his May 2010 injury while on ACDUTRA.  He has not alleged that any injury or incident occurred during a period of active duty or any other period of ACUDTRA.  Therefore, in order for the presumption of soundness to apply in this case, the record must show that the Veteran examined and accepted for service in conjunction with his May 2010 period of ACDUTRA, and that the examination revealed no "defects, infirmities, or disorders."  See Smith, supra.

Here, the Veteran's service records do not contain any examinations prior to his period of ACDUTRA in May 2010.  While there are a number of periodic Reserves examinations, none of the examinations were contemporaneous with his May 2010 period of ACDUTRA.  Moreover, the Board notes that the Veteran testified during his May 2016 hearing that he was not afforded an examination prior to his May 2010 period of ACDUTRA.  Thus, the Board concludes that an entrance examination was not conducted prior to the Veteran's May 2010 period of ACDUTRA.  As such, the presumption of soundness does not apply to this period of service.  Id.

Because the presumption of soundness does not apply to the Veteran's May 2010 period of ACDUTRA, the burden is on the Veteran to show that, as a result of his May 2010 period of ACDUTRA, there was an increase in a preexisting disability, and that such increase was beyond the natural progression of that injury or disease.  See Donnellan, 24 Vet. App. at 174.

Initially, the record clearly shows a current left knee disorder, as evidence by the February 2012 VA examination report diagnosing the Veteran with degenerative arthritis, a torn meniscus, and a strain of the medial collateral ligament.  The Veteran has not argued that his left knee disability is related to any period of active duty or any other period of ACDUTRA other that his May 2010 period.  As such, the Board will focus its analysis on whether a left knee disability preexisted his May 2010 period of ACDUTRA, and whether the May 2010 injury aggravated the preexisting disability beyond its natural progression.
With regard to preexistence, the Veteran's left knee disorder clearly preexisted his May 2010 period of ACDUTRA, as evidenced by the October 2006 MRI and the September 2009 diagnosis of moderate osteoarthritis in the left knee.  The Board notes the Veteran's argument that the October 2006 MRI was faulty and should not be relied upon to the Veteran's left knee disorder preexisted his May 2010 period of ACDUTRA.  The Veteran bases this argument on the June 2011 examination report from Dr. A.R. that said that MRI was a degraded image quality.  However, Dr. A.R. nevertheless relied upon that MRI in his June 2011 examination to diagnose the Veteran's with a history of a complex tear of the posterior horn of the medial meniscus.  Furthermore, and more importantly, the Veteran was also diagnosed with early degenerative arthritis in February 2009 and moderate osteoarthritis in September 2009, which clearly establish that a diagnosed disability preexisted his May 2010 period of ACDUTRA.

As to whether the Veteran's May 2010 injury permanently aggravated the Veteran's left knee disorder beyond its natural progression, the Board finds that the February 2012 VA examination and March 2012 VA addendum opinion are most probative as to whether there was permanently worsening of the Veteran's left knee disorder by his May 2010 injury.  As noted above, the examiner considered the Veteran's service treatment records and private treatment records, as well as the Veteran's lay statements.  Although the Veteran's entire claims folder was not available for review in February 2012, the examiner was nevertheless able to review the claims folder the following month and provided the March 2012 addendum opinion.  The examiner opined that there was no evidence that the May 2010 injury permanently worsened the Veteran's left knee disorder.  The examiner reasoned that, following the injury, there were no significant problems, and that the Veteran's symptoms rapidly subsided with no indication of any residuals.  The Board finds that the February 2012 VA examination report and the March 2012 addendum opinion, when taken together, offer clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinion.").

The Board notes that the Veteran has not submitted any competent evidence indicating that his left knee disorder was permanently aggravated beyond its nature progression by his May 2010 injury.  The June 2011 examination from Dr. A.R. and the May 2016 DBQ do not address whether the May 2010 injury aggravated his left knee disorder beyond its natural progression.

As for the lay statements of record, including the Veteran's statements and his representative argument during the May 2016 hearing, indicating that the Veteran's left knee disorder did not preexist his May 2010 period of ACDUTRA or that his current left knee disorder is related to his May 2010 period of ACDUTRA, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to report history of left knee injuries and the presence of left knee symptoms, the presence of a disability is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that specific findings are needed to properly assess and diagnose this disorder, and determine its etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is whether a left knee disorder preexisted the Veteran's May 2010 period of ACDUTRA and, if so, whether the May 2010 injury aggravated that disorder beyond its natural progression.  The Veteran's service treatment reports and the post-service medical records have been addressed, and he has not carried his burden of demonstrating aggravation as a result of the May 2010 injury.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's lay statements.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

For the foregoing reasons, the Board finds that service connection for a left knee disorder is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran's left shoulder disability is rated as 20 disabling, effective May 13, 2010 (the day his claim for service connection was received).  His disability is evaluated under Diagnostic Code 5010-5201.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015). 

Diagnostic Code 5010 for traumatic arthritis refers to Diagnostic Code 5003 for degenerative arthritis.  Under Diagnostic Code 5003, when range of motion is not limited or limited only to a noncompensable degree, a minimum rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  When there is no limited motion, but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent disability rating is warranted; if there is evidence of occasional incapacitation exacerbations, a 20 percent disability rating is warranted.  Id.

Diagnostic Code 5201 provides that a disability of the shoulder is to be rated on the basis of limitation of motion.  The medical evidence shows the Veteran to be right-hand dominant.  Limitation of motion at shoulder level warrants a 20 percent disability rating for either the major or minor extremity.  Limitation of motion to midway between the side and shoulder level warrants a 20 percent disability rating for the minor extremity.  Limitation of motion to 25 degrees from the side warrants a maximum 30 percent disability rating for the minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Also applicable to the shoulder joint is Diagnostic Code 5200, for ankylosis of the scapulohumeral joint, which provides for a 20 percent evaluation for favorable ankylosis of the minor extremity, where abduction is limited to 60 degrees and the arm can reach the mouth and head.  A 30 percent evaluation is warranted for intermediate ankylosis of the minor extremity, between favorable and unfavorable.  The maximum 40 percent evaluation is warranted for unfavorable ankylosis of the minor extremity, where abduction is limited to 25 degrees from the side.  A Note to Diagnostic Code 5200 states that ankylosis of the shoulder joint means that the scapula and humerus move as one piece.  

Normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I.

Pertinent evidence includes VA examinations from November 2010 and November 2012, private treatment records, a June 2011 private examination, and an April 2016 DBQ.

A June 2009 private treatment record notes that the Veteran had full range of motion with crepitus during abduction and discomfort from 90 to 120 degrees.  He was diagnosed with left shoulder osteoarthritis.

In November 2010, the Veteran underwent a VA examination of his left shoulder.  The examiner noted that the Veteran was right handed.  The examiner noted a prior surgery on the Veteran's left shoulder.  He said that, starting in 2003, he began to feel increasing pain and weakness in his shoulder, and that his range of motion was limited.  He stated that flare-ups impacted his activities of daily living, such as using a steering wheel, and that he did not tolerate repetitive movements well.  He said he was unable to do push-ups or pull ups, and he depended on the use of his right arm.  Upon examination, there was an eight centimeter surgical scar.  Range-of-motion testing revealed abduction to 170 degrees, flexion to 160 degrees, extension to 35 degrees.  The examiner stated that rotation of the left shoulder was markedly limited as measured passively at 90 degrees abduction, 45 degrees external rotation, and 10 degrees internal rotation.  The examiner noted that, objectively, repetitive movement was very limited with no increased impairment.  X-rays revealed severe degenerative arthritis of the left shoulder with a large osteophyte/exostosis arising from the inferior aspect of the humeral head which was grossly deformed with marked flattening and sclerosis of the articular surface of the humeral hear.  The examiner noted a residual screw and bone block in the interior glenoid margin.  With regard to the functional effects of the Veteran's disability, the examiner noted that his left shoulder was a major disability causing function impairment with any movement of the shoulder including any rotary or throwing movements, pushing, or pulling, and that he could not perform overhead movements.  While there was no indication of instability or incoordination, the examiner found that weakness, fatigability, and lack of endurance were all a contributing factor in his impairment.

A June 2011 private examination from Dr. A.R. noted the Veteran's complaint of pain while performing daily activities, as well as painful motion.  Upon examination, there was no evidence of edema, effusion, heat, redness, or drainage.  There was objective evidence of instability in all directions, tenderness, abnormal movement, guarding, deformity, malalignment, weakness, aching, throbbing, grinding in daily activities.  There was also difficulty sleeping and overhead lifting.  Dr. A.R. noted uncontrollable shaking in overhead movements, as well as noticeably different left-sided musculature.  Range-of-motion revealed flexion to 95 degrees, abduction to 80 degrees, external rotation to 10 degrees, internal rotation to 45 degrees.  Range of motion from the side was limited to 85 degrees, and following repetitive testing, the range of motion was not further limited by pain, fatigue, weakness, incoordination, or a lack of endurance.  He was diagnosed with pain, osteoarthritis, instability, and a significant decreased range of motion.

In November 2012, the Veteran underwent another VA examination.  The Veteran reported flare-ups in his left shoulder when lifting, carrying, reaching, or during overhead activities.  Range-of-motion testing revealed the following: flexion to 80 degrees, with objective evidence of pain at 60 degrees; and abduction to 60 degrees with objective evidence of painful motion at 50 degrees.  Following repetitive use testing, the Veteran's range of motion was the same.  Concerning functional loss following repetitive use, the examiner noted that the Veteran displayed less movement than normal, weakened movement, painful movement, and atrophy of disuse.  There was localized tenderness or pain on palpation, but no guarding.  There was no evidence of ankylosis.  The Hawkins test, empty-can test, external rotation/infraspinatus strength test, and lift-off subscapularis test were all positive.  The examiner noted that there was no history of recurrent dislocation of the glenohumeral joint.  The examiner noted a history of a Bristow procedure in April 1977.  The examiner also noted X-ray evidence of severe degenerative changes of the glenohumeral joint.

In April 2016, the Veteran submitted a DBQ completed by Dr. A.R.  The Veteran's range of motion was limited to zero to 20 degrees in abduction since 2012.  The Veteran was diagnosed with a bicipital tendon tear, a rotator cuff tear, a lateral tear, glenohumeral osteoarthritis, and ankylosis of glenohumeral articulations, based on radiology reports from January 2016.  Concerning flare-ups, Dr. A.R. noted sharp pain when lifting arm forward out of 40 degrees or when lifting the arm from the side.  The examiner noted that the Veteran was unable to lift his arm past 20 degrees without bending the elbow and rotating his arm forward.  Concerning functional loss, Dr. A.R. again noted that the Veteran could only lift his left arm from the side to 20-25 degrees without contorting his whole body.  

Range-of-motion testing revealed flexion to 40 degrees, abduction to 15 degrees, external rotation to five degrees, and internal rotation to 45 degrees.  Following repetitive-use testing, range-of-motion testing revealed flexion to 40 degrees, abduction to 10 degrees, external rotation to five degrees, and internal rotation to 40 degrees.  The examiner noted painful movement on active, passive, and/or repetitive use testing, as well as pain when used in weight-bearing or non-weight bearing.  Additional functional loss included the following: less movement than normal; weakened movement; excess fatigability; incoordination and an impaired ability to execute skilled movements smoothly; pain on movement; deformity; atrophy of disuse; instability of station; and disturbance of locomotion.  The Veteran displayed decreased muscle strength.  The examination also noted ankylosis in abduction between favorable and unfavorable, and indicated that the Veteran's shoulder assumed the least painful position, fixing in place when the arm moves in abduction past 25 degrees.  The examiner noted that the Hawkins impingement test and empty-can test could not be performed due to the Veteran's ankylosis.  Dr A.R. noted that the Veteran's left shoulder disability limited his ability to lift, reach, or fully extend.  The examiner noted that he was severely limited in ability to perform activities of daily living.

In May 2016, the Veteran testified before the undersigned.  He argued that the range-of-motion results in the November 2012 were not truly reflective of his ability at that time.  He argued that his unassisted range of motion more nearly approximated the criteria for a 30 percent rating under Diagnostic Code 5201.  He testified that he could lift his shoulder more than 20 degrees to the side and that he experienced pain with any movement.

After a careful review of all the evidence, the Board finds that at no time prior to November 21, 2012, has the Veteran's left shoulder disability more nearly approximated the criteria for a rating in excess of 20 percent under the applicable diagnostic codes.  However, from November 21, 2012, the Veteran's left shoulder disability more nearly approximated the criteria for a 30 percent disability rating under Diagnostic Code 5201.

With regard to the period prior to November 21, 2012, the Veteran's left shoulder disability was manifested X-ray evidence of severe degenerative arthritis; subjective complaints of pain, weakness, flare-ups, stiffness, fatigability, and a lack of endurance; and abduction to 80 degrees, and forward elevation/flexion to 95 degrees.  There is nothing to indicate the Veteran's range of motion limited to 25 degrees from the side, even in consideration of functional loss due to weakness, fatigability, coordination, or pain on movement; to the contrary, the November 2010 VA examiner and June 2011 private examination both noted that the Veteran's left shoulder range of motion was not further limited following repetitive-use testing, despite objective evidence of painful movement and additional impairment.  Thus, a higher rating under Diagnostic Code 5201 is not warranted.

Furthermore, prior to November 21, 2012, the Veteran is not entitled to a higher rating under any other diagnostic code, since the medical evidence fails to demonstrate that the Veteran suffered from ankylosis, and impairment of the humerus, or an impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.

With regard to the period from November 21, 2012, the Veteran's left shoulder disability was manifested by X-ray evidence of severe degenerative arthritis; subjective complaints of pain, weakness, flare-ups, stiffness, swelling, fatigability, and a lack of endurance; objective evidence of muscle atrophy due to disuse; and abduction to 10 degrees and forward elevation/flexion to 40 following repetitive use.  

While the November 2012 VA examination revealed flexion to 80 degrees, with objective evidence of pain at 60 degrees; and abduction to 60 degrees with objective evidence of painful motion at 50 degrees, and these results do not warrant a 30 percent rating under Diagnostic Code 5201, following repetitive use testing during the November 2012 VA examination, the Veteran displayed additional functional loss including less movement than normal, weakened movement, and painful movement.  The VA examiner also noted muscle atrophy due to disuse.  Furthermore, the April 2016 DBQ from Dr. A.R., the Veteran's treating physician, noted that his range of motion has consistently been limited to zero to 20 degrees in abduction since 2012.  Finally, the Board notes that these findings are consistent with the Veteran's lay statements, including his testimony that the November 2012 range of motion results did not accurately reflect his normal range of motion at that time, especially during flare-ups.  The Board thus finds that the Veteran's left shoulder disability meets the standards set out in DeLuca and Mitchell and, therefore, warrants a disability rating of 30 percent under Diagnostic Code 5201, effective November 21, 2012, the date of the November 2012 VA examination.  The Board notes that a 30 percent rating under Diagnostic Code 5201 is the highest possible rating for a minor extremity.  See 38 C.F.R. § 4.71a.

However, the Veteran is not entitled to a higher rating than 30 percent under any other applicable Diagnostic Code.  Initially, the Board notes that the evidence fails to demonstrate that he suffered from an impairment of the humerus, or an impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5202, 5203.  

Furthermore, while the April 2016 DBQ noted that the Veteran suffered from ankylosis, Dr. A.R. specifically found that the Veteran's ankylosis was no more than intermediate, between favorable and unfavorable.  This warrants no more than 30 percent for a minor extremity under Diagnostic Code 5200, the disability currently assigned.  Moreover, the Board notes that a separate 30 percent rating under Diagnostic Code 5200 is not available because the Veteran is already rated on the basis of limitation of motion, and a separate rating for ankylosis would result in pyramiding.  As noted above, pyramiding is not permitted because it would result in compensating the Veteran for the same manifestation(s) of a disability under different diagnostic codes.  See 38 C.F.R. § 4.14.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (32nd ed. 2012).  Therefore, because ankylosis, by definition, involves immobility of a joint, a separate rating under Diagnostic Code 5200 would result in pyramiding due to overlapping symptomatology.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

The Board observes that the Veteran was found to have degenerative joint disease in his left shoulder throughout the appeal period.  As noted above, Diagnostic Code 5003 allows for the assignment of a maximum 20 percent rating when there is no limited motion, but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with evidence of occasional incapacitation exacerbations.  However, because limitation of motion of the left shoulder has been rated under Diagnostic Code 5201, a separate rating for the same painful limitation of motion or limitation of motion under Diagnostic Code 5003 is prohibited because it constitutes pyramiding with Diagnostic Code 5201, which rates on limitation of motion of the shoulder.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected left shoulder disability; however, the Board finds that his symptomatology has been stable for each disability rating currently assigned throughout the appeal period.  Therefore, assigning further staged ratings for each disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left shoulder disability with the established criteria found in the rating schedule.  The Board finds that his symptomatology is fully addressed by the rating criteria under which each disability is currently evaluated.  In this regard, the currently assigned 20 percent rating prior to November 21, 2012, and the 30 percent rating thereafter contemplate the functional limitations caused by his left shoulder disability, to include loss of range of motion and his subjective complaints, to include pain, fatigability, weakness, and flare-ups with use.  

The Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; and interference with lifting, carrying, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.
	
Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the Veteran is actually or effectively rendered unemployable due to his left shoulder disability.  In fact, although the April 2016 noted that the Veteran's left shoulder disability impact his ability to work, during the May 2016 Board hearing he testified that he was currently working as a packing engineer.  As a result, entitlement to a TDIU due to service-connected left shoulder disability has not been raised.

In sum, the Board finds that the Veteran's left shoulder disability warrants a 30 percent rating under Diagnostic Code 5201, effective November 21, 2012.  However, the Board finds that the preponderance of the evidence is against any higher or separate rating for the Veteran's left shoulder disability at any other point during the appeal period.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, supra.


ORDER

Service connection for a left knee disorder is denied.

An initial rating in excess of 20 percent prior to November 21, 2012, for service-connected left shoulder disability is denied.

A disability rating of 30 percent, but no higher, for the Veteran's service-connected left shoulder disability is granted, effective November 21, 2012, subject to the laws and regulations governing the payment of monetary benefits.

 


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


